department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b member c organization d llc e llc j district k state l date m date n date o date p date q date r date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue sec_1 do you qualify for exemption under sec_501 of the code no for the reasons stated below do you qualify as a public charity described in sec_509 of the code no for the reasons stated below facts you were formed as a limited_liability_company with j on date l you were also registered as a foreign limited_liability_company with state k on date m you registered a trade_name e with j on date r your amended organizing documents filed with the state k stated that your purposes are exclusively charitable religious educational and scientific purposes your past present and future activities are to manage the internal affairs of all held companies from a non-commercial perspective and to track all donated inventory stock to retail markets per point of purchase that tenders receipts or evidence s of money to offset any alleged tax_liabilities retail outlets carrying donated stocks shall be responsible for charging the appropriate state tax fees on all consumed stock s or retail merchandise thus providing collateral on the public’s debt or public’s money your amended organizing document further stated that there shall be no commercial activities of you and of any of the companies that you hold and manage nor any mandatory interest_reporting requirements of all tax free income to the internal_revenue_service you shall generate profits but by non-commercial means adopting insurance on internal stocks through privately held and managed companies by you this is also called special licensing arrangement you filed a two-year report for domestic and foreign filing entity with j stating that your business affairs conducted in j are international finance business your form_1023 application stated that you re-applied for the c tax exempt status of c c was formed as a non-profit public benefit corporation with state k on date n c was granted exemption from federal_income_tax on date o as an organization described in sec_501 of the internal_revenue_code on date p c converted out from state k to an unlicensed for-profit foreign llc under the law of j c registered with state k on date q as a foreign business_trust with the new name d your form_1023 application also stated that you continue your tax exempt status because of your relationship with c despite c not being directly named in your organizing document you stated you should be exempt because of the exempt status and the dual status of your existence in j and in state k and your affiliation with c b is your sole member and principal director of c now called d you stated in your response to our additional information_letter that your activities are to manage the internal affairs of all held companies from a non-commercial perspective and to track all donated inventory stock to retail markets per point of purchase that tenders receipts or evidence s of money to offset any alleged tax_liabilities retail outlets carrying donated stocks shall be responsible for charging the appropriate state tax fees on all consumed stock s or retail merchandise thus providing collateral on the public’s debt or public’s money you also stated that there shall be no commercial activities of you and of any of the companies that you hold and manage nor any mandatory interest_reporting requirements of all tax free income to the internal_revenue_service you shall generate profits but by non-commercial means adopting insurance on internal stocks through privately held and managed companies by you this is also called special licensing agreement you later stated that e your related_organization may issue checks directly to public vendors in the exchange of good and services we asked you to clarify the activities you claimed were non-commercial activities you submitted some other information such as a certificate of trade_name and a copy of your registration of a foreign limited_liability_company these documents did not directly answer the additional information requested you later submitted a response which has a big x crossed over our additional information_letter and stated that by drawing as x across questions of the penalty of perjury form will void that particular contract s from the irs for additional information making the represented information prevalent in establishing a privatized exemption_letter rev catalog number 47630w your proposed budgets for all years are zero you stated that the reason for zero balance was due to no public or commercial activities to be conducted by you or from any companies held and managed by special licensing arrangement therefore providing this type of hedge of insurance protection of the public’s debt or the public’s money does not require a thorough explanation of the revenue and expenses performing in the capacity of a pure trust with no liability incurred by and through public commercial activity allows for all internal expenses to be underwritten or prepaid against its own money credit system therefore all donated inventory stock will generate pure profit with no overhead costs no other fees based on gross annual receipts are to be remitted to the department of treasury you have requested classification a public charity described in sec_509 law internal_revenue_code irc sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for charitable scientific or testing for public safety among other purposes it expressly forbids the inurement of net_earnings to the benefit of a private_shareholder_or_individual sec_509 defines an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees sec_509 defines an organization which normally receives more than one-third of its support in each taxable_year from any combination of gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 sec_509 and ii define an organization which normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 sec_1_501_c_3_-1 provides that an organization that fails either the organizational_test or the operational_test is not exempt under sec_501 of the code sec_1_501_c_3_-1 provides that an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code it is not so operated if more than an insubstantial part of its activities do not further those purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals sec_1_501_c_3_-1 states that to be charitable an organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to letter rev catalog number 47630w any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole section dollar_figure of revproc_2016_5 states that a favorable determination_letter or ruling will be issued to an organization if its application including attestations and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure of revproc_2016_5 states that exempt status may be recognized in advance of the organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed additionally where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes see 326_us_279 which held activities that were in part aimed at promoting the prosperity and standing of the business community were held to serve a substantial non-exempt purpose in 30_tc_1151 the court held that an applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the laws conferring the benefit sought in american science foundation v commissioner t c memo the court held that an organization was not eligible for exemption because it failed to provide sufficient information to permit the conclusion that its activities would be exclusively in furtherance of exempt purposes in the church of the living tree v commissioner t c memo the tax_court upheld the service’s determination that the organization whose secondary purpose was promotion of the hand papermaking industry was not described in sec_501 the organization also provided rent-free facilities to the founder although the founder received no compensation_for his work with the organization the service had determined that promotion of the papermaking industry was a substantial non-exempt purpose and that the organization provided private benefit to the founder the court ruled that the organization had not carried its burden_of_proof to show the service’s determination was erroneous application of law you are formed as a limited_liability_company with a sole member b as a result your net_earnings are set to inure to the private individual b since b is your sole member b’s entitlement to any part of your assets or income constitutes inurement prohibited under sec_501 because your organizing documents are structured in this manner you do not meet the organizational_test and also because you are operating for commercial purposes and in furtherance of private rather than public purposes you do not meet the operational_test sec_1_501_c_3_-1 and therefore do not qualify for exemption under sec_501 letter rev catalog number 47630w you do not therefore meet the requirements of sec_1_501_c_3_-1 because you serve private interests namely the business interests of financial transactions of the distribution of credit as debt or liability insurance you do not meet the requirements of sec_1_501_c_3_-1 because more than an insubstantial amount of your activities are furthering non-exempt purposes your operations benefit private parties namely private businesses or creditors you are similar to the organization in better business bureau of washington d c inc v united_states in that you have a substantial purpose to help you and your related business entities and creditors to become tax free entities an activity which is not in furtherance of any exempt_purpose within the meaning of sec_501 in accordance with sec_1_501_c_3_-1 you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private individuals you are conducting business transactions as a for-profit business and to ensure you your related for-profit businesses and your creditors are not liable for taxes see the church of the living tree v commissioner you do not provide sufficient documentation that can support you conduct or plan to conduct activities described in sec_501 as stated in nelson v commissioner see also in sections dollar_figure and dollar_figure of revproc_2016_5 and american science foundation v commissioner you also do not qualify as a public charity described in sec_509 because you do not meet the public support_test as defined in sec_509 sec_509 sec_509 and sec_509 because you have and will always have zero balance your position you state because you carry a zero balance account therefore you should be granted exemption under sec_501 you did not state why you would qualify as a public charity described in sec_509 our response to your position your activities promote business transactions of credits debt or liability insurance to each privately held and managed company of the special licensing arrangement between you and related entities nothing in your application described charitable or educational activities only why you should not be liable for tax provisions you were also formed as a limited_liability_company with members you are not formed as a non-profit public benefit corporation the direct and primary beneficiaries would be the businesses and or members of your organization and your related business entities for this reason you are more than insubstantially serving private interests the existence of one non-charitable purpose that is substantial in nature is cause for denial of exemption furthermore an organization will not qualify for exemption if it is operated for a mixture of exempt and non-exempt purposes you are only operating for non-exempt purposes in addition c or now d no longer has a legal standing for exemption since it converted out from a non-profit public benefit corporation incorporated in state k fact c’s status is dead with state k form 990s for consecutive years exempt status may not be transferred to another corporation especially to the dead corporation therefore you will not be granted exemption through the reinstatement of tax exemption of c in c is also auto-revoked by the internal revenue services for not filing c is no longer in existence as a corporation in state k letter rev catalog number 47630w you also do not qualify as a public charity described in sec_509 because you do not have public support you have a zero balance which means zero public support income conclusion you do not qualify for exemption under sec_501 because you conduct commercial activities and serve private rather than public interests more than an insubstantial part of your activities are in furtherance of non-exempt purposes and your net_earnings inure to the benefit of private individuals you do not qualify as a public charity described in sec_509 because you do not receive any public support your income is zero and will always be zero if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received its if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47630w
